Citation Nr: 1001191	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-13 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative disk disease, 
L3-4, L5-S1, with moderate neural foraminal stenosis L5-S1, 
prior to October 28, 2002.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disk disease, 
L3-4, L5-S1, with moderate neural foraminal stenosis L5-S1, 
effective October 28, 2002.

3.  Entitlement to a separate neurological rating for pain 
radiating to the right lower extremity below the knee 
diagnosed as right radiculitis associated with the 
degenerative disk disease, L3-4, L5-S1, with moderate neural 
foraminal stenosis L5-S1, effective January 8, 2009.

4.  Entitlement to service connection for hearing loss, left 
ear.

5.  Entitlement to service connection for left lower 
extremity frostbite residuals.

6.  Entitlement to service connection for right lower 
extremity frostbite residuals.

7.  Entitlement to service connection for kidney disease.

8.  Entitlement to service connection for a right knee 
disability. 

9.  Entitlement to service connection for a psychiatric 
disability manifested by intellectual deficit and borderline 
intellectual functioning.

10.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for bilateral pes 
planus (flat feet), status post bunionectomies.

13.  Entitlement to service connection for a respiratory 
disability, to include asthma.

14.  Whether new and material evidence has been submitted to 
reopen a claim for compensation under 38 U.S.C. § 1151 for a 
disability (impotence) caused by incorrect prescriptions for 
hypertension.

15.  Whether new and material evidence has been submitted to 
reopen a claim for compensation under 38 U.S.C. § 1151 for 
residuals, status post cervical discectomy and fusion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1982; from May 1994 to September 1994; and from October 1996 
to July 1997.

The Veteran's claims for service connection for a respiratory 
disability, hypertension, a disability of the feet (flat 
feet), a low back disability, and a psychiatric disability 
were denied by the Board by way of a June 2000 decision in 
which the Board determined that the Veteran's claims were not 
well-grounded.  Pursuant to Section 7 of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), regarding final decisions denying claims on the basis 
that they were not well grounded during the period from July 
14, 1999, to November 8, 2000, the RO informed the Veteran 
that his claim would be readjudicated.  The RO readjudicated 
the Veteran's low back claim and granted service connection 
for it by way of a January 2001 rating decision, in which it 
assigned a 10 percent rating with an effective date of July 
17, 1997.  

The remaining claims were readjudicated in January 2002; and 
the Veteran filed a notice of disagreement in January 2002.  
However, the RO never issued a statement of the case in 
response to the notice of disagreement.  Consequently, no 
decision on these issues was ever final.  

The RO readjudicated the claims in June 2007; but it 
erroneously held the Veteran to a new and material evidence 
standard.  A notice of disagreement was received in July 
2007, a statement of the case was issued in December 2008, 
and a substantive appeal was received in December 2008.  The 
Board notes that the RO issued an April 2009 supplemental 
statement of the case in which the RO correctly adjudicated 
the issues on a de novo basis.  As no decision on the issues 
ever became final, the Board will likewise review the issues 
on a de novo basis.       
  
The Veteran filed an increased rating claim for his low back 
in September 2001.  The RO denied the claim by way of a 
January 2002 rating decision.  The Veteran filed a notice of 
disagreement in January 2002.  Once again, the Board notes 
that the RO failed to issue a statement of the case in 
response to the notice of disagreement.  In January 2003, the 
RO issued a rating decision in which it increased the 
Veteran's rating to 20 percent effective October 28, 2002.  
The RO denied an increased rating by way of a May 2005 rating 
decision.  A notice of disagreement was received in June 
2005, a statement of the case was issued in April 2006, and a 
substantive appeal was received in April 2006.  However, the 
Board once again notes that the failure of the RO to issue a 
statement of the case in response to the Veteran's January 
2002 notice of disagreement has caused the claim to remain in 
appellate status since January 2002.  Consequently, the Board 
must consider two distinct time periods when evaluating the 
claim: prior to October 28, 2008 (for which the Veteran is 
currently rated at 10 percent) and effective October 28, 2002 
(for which the Veteran is currently rated at 20 percent).  

In regards to the Veteran's claim for hearing loss, left ear, 
the RO issued a rating decision in February 2006.  A notice 
of disagreement was received in March 2006, a statement of 
the case was issued in January 2007, and a substantive appeal 
was received in January 2007.   

In regards to all remaining issues, the RO issued a rating 
decision in June 2007.  A notice of disagreement was received 
in July 2007, a statement of the case was issued in December 
2008, and a substantive appeal was received in December 2008.   

The Veteran testified at an RO hearing in January 1999.  The 
Veteran testified before the undersigned at a Board 
videoconference hearing in July 2009.  A transcript of both 
hearings is of record.  At the Veteran's July 2009 Board 
hearing, the Veteran's representative informally raised a 
claim for service connection for diabetes.  The Board refers 
this claim to the RO for proper development and adjudication.   

The issues of entitlement to service connection for bilateral 
lower extremity frostbite residuals, and whether new and 
material evidence has been received to reopen a claim for 
§1151 benefits for a disability (impotence) caused by 
incorrect 
prescriptions for hypertension, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 28, 2002, the Veteran's degenerative 
disk disease, L3-4, L5-S1, with moderate neural foraminal 
stenosis L5-S1 was manifested by no more than mild limitation 
of motion with flexion most severely limited to 80 degrees; 
extension to 20 degrees; side bending right to 20 degrees; 
and side bending left to 15 degrees, with some complaint of 
pain at the terminal degrees of motion.  

2.  Effective October 28, 2002, the Veteran's degenerative 
disk disease, L3-4, L5-S1, is manifested by right lumbar 
musculature hypertrophy; right and left paraspinal tenderness 
with left mid lumbar spasms palpated; pain on range of motion 
with additional effective loss of range of motion with 
repetition was 20 percent; flexion most severely limited to 
60 degrees (and 47 degrees after repetitive movement); 
extension most severely limited to 13 degrees; right lateral 
flexion most severely limited to 25 degrees; left lateral 
flexion most severely limited to 15 degrees; and lateral 
rotation bilaterally most severely limited to 20 degrees; 
with moderately severe functional impairment including 
walking with a limp guarding his right side, leaning to the 
right with a slight pelvic tilt, and subjective complaints of 
constant and daily low back pain, difficulty bending over, 
and getting in and out of vehicles.   

3.  The service-connected degenerative disk disease, L3-4, 
L5-S1 is manifested by pain radiating to the right lower 
extremity below the knee diagnosed as right radiculitis, 
effective January 8, 2009.

4.  Alleged hearing loss in the left ear was not manifested 
during the Veteran's active duty service or for years after 
service, nor is it otherwise related to service.

5.  Alleged kidney disease was not manifested during the 
Veteran's active duty service or for years after service, nor 
is it otherwise related to service.

6.  A right knee disability was not manifested during the 
Veteran's active duty service or for years after service, nor 
is it otherwise related to service.

7.  A psychiatric disability manifested by intellectual 
deficit and borderline intellectual functioning was not 
manifested during the Veteran's active duty service or for 
years after service, nor is it otherwise related to service.

8.  The Veteran has not been diagnosed with PTSD attributed 
to any verified in-service stressor.

9.  Hypertension was not manifested during the Veteran's 
active duty service or for years after service, nor is it 
otherwise related to service.

10.  Bilateral pes planus (flat feet) was not manifested 
during the Veteran's active duty service or for years after 
service, nor is it otherwise related to service.

11.  A respiratory disability, to include asthma, was not 
manifested during the Veteran's active duty service or for 
years after service, nor is it otherwise related to service.

12.  By rating decision in January 2003, the RO denied the 
Veteran's claim for compensation under 38 U.S.C. § 1151 for 
residuals, status post cervical discectomy and fusion; this 
decision was not appealed.

13.  Evidence received since the January 2003 rating 
decision, by itself or in conjunction with the evidence 
previously assembled, does not raise a reasonable possibility 
of substantiating the claim. 


CONCLUSIONS OF LAW

1.  Prior to October 28, 2002, the criteria for entitlement 
to a disability evaluation in excess of 10 percent for the 
Veteran's service-connected degenerative disk disease, L3-4, 
L5-S1, with moderate neural foraminal stenosis L5-S1 were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Codes 5292, 5295 (2002).

2.  Effective October 28, 2002, the criteria for entitlement 
to a disability evaluation in excess of 20 percent for the 
Veteran's service-connected degenerative disk disease, L3-4, 
L5-S1, with moderate neural foraminal stenosis L5-S1 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5292, 5295 (2002); and 
Codes 5235 to 5243, 5293 (2009). 

3.  Effective January 8, 2009, the criteria for entitlement 
to a separate neurological rating for pain radiating to the 
right lower extremity below the knee diagnosed as right 
radiculitis associated with the degenerative disk disease, 
L3-4, L5-S1, with moderate neural foraminal stenosis L5-S1, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 8520 (2009).

4.  Hearing loss in the left ear was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

5.  An alleged kidney disease was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

6.  A right knee disability was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

7.  A psychiatric disability manifested by intellectual 
deficit and borderline intellectual functioning was not 
incurred in or aggravated by the Veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).

8.  PTSD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303. 3.304, 4.125(a) (2009).

9.  Hypertension was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 4.104, Code 7101 (2009).

10.  Bilateral pes planus (flat feet) was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

11.  A respiratory disability was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

12.  The January 2003 rating decision, which denied the 
Veteran's claim for compensation under 38 U.S.C. § 1151 for 
residuals, status post cervical discectomy and fusion is 
final.  38 U.S.C.A. § 7105 (West 2002).

13.  Evidence received since the January 2003 rating decision 
is not new and material; accordingly, the claim for 
compensation under 38 U.S.C. § 1151 for residuals, status 
post cervical discectomy and fusion is not reopened.  38 
U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regards to the issues 4, 5, 6, 12, and 13, the RO 
provided the appellant pre-adjudication notice by letters 
dated in May 2006 and December 2006.

With regards to the remaining issues, the RO provided the 
appellant with notice in March 2005, May 2006, December 2006, 
and April 2007, subsequent to the initial adjudication.  
While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claims were 
subsequently readjudicated in a December 2008 statement of 
the case and an April 2009 supplemental statement of the 
case, following the provision of notice.  The appellant has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The March 2005 notice provided included the general criteria 
for substantiating an increased rating claim.  This along 
with the other notice of letters addressing the criteria for 
assigning disability ratings is deemed more than sufficient, 
as notice described in 38 U.S.C. § 5103(a) need not be 
veteran-specific and generic notice is all that is required 
under Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003); and Wilson v. 
Mansfield, 506 F.3d 1055 (Fed. Cir. 2007). See Vazquez- 
Flores v. Shinseki, 580 F.3d 1270, 1281 (Fed.Cir.2009).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants. Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with adequate notice letters in May 2006 and 
April 2007.  It set forth the criteria for entitlement to the 
benefit sought by the appellant, and included discussion of 
new and material evidence so as to comply with the Kent 
requirements.  The Board believes that the May 2006 and April 
2007 notices constitute adequate notice to the appellant.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records; assisted the 
appellant in obtaining evidence; afforded the Veteran 
physical examinations from January 1998 to January 2009; 
obtained medical opinions as to the etiology and severity of 
disabilities; and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with 
VA examinations for the purposes of determining the etiology 
of his alleged hearing loss, alleged kidney disease, right 
knee disability, psychiatric disability, PTSD, hypertension, 
or bilateral pes planus (flat feet).  In light of the holding 
in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case as the evidence of records fails to 
suggest that these disabilities had their onset in service or 
are otherwise related thereto.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When service connection was granted, the Veteran's low back 
disability was rated under Diagnostic Code 5295.  This 
regulatory provision held that a rating a 40 percent rating 
was warranted for a severe lumbosacral strain, with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating was warranted for a lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 10 percent 
rating was warranted for characteristic pain on motion.  A 
noncompensable rating was warranted for subjective symptoms 
only. 

Additionally, prior to September 26, 2003, pursuant to 
38 C.F.R. §4.71a, Diagnostic Code 5292, a rating of 40 
percent was warranted for severe limitation of motion; a 20 
percent rating was warranted for moderate limitation of 
motion; and a rating of 10 percent was warranted for slight 
limitation of motion.  

The Board notes, that during the pendency of the Veteran's 
appeal, the regulations pertaining to the evaluation of 
spinal disabilities have been amended.  See 68 Fed. Reg. 
51454- 51456 (Aug. 27, 2003) (effective September 26, 2003).  
The current General Rating Formula for Diseases and Injuries 
holds that for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The new criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Additionally, the rating criteria for the evaluation of 
intervertebral disc syndrome have also changed during the 
course of this appeal.  Prior to September 23, 2002, 
38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that 
postoperative, cured intervertebral disc syndrome warranted a 
noncompensable rating.  A 10 percent rating was warranted for 
mild intervertebral disc syndrome.  A 20 percent rating was 
warranted for moderate intervertebral syndrome with recurring 
attacks.  A 40 percent rating was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Effective September 23, 2002, a 60 percent disability rating 
remained the highest available rating under Diagnostic Code 
5293 and was warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent rating was warranted when 
there were incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 
12 months.  A 20 percent rating was warranted when there were 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 
months.  A 10 percent rating was warranted when there were 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past 12 months.  
An incapacitating episode was defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

As noted above, during the pendency of the Veteran's appeal 
the regulations pertaining to the evaluation of spinal 
disabilities have been amended.  See 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the Veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the 
revised criteria may be no earlier than the date of the 
change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

At the Veteran's July 2009 Board hearing, the Veteran's 
representative noted that the Veteran lives in Tucson; and 
that the VA hospital in Tucson does not have the personnel to 
determine whether an increased rating is warranted.  
Consequently, the Veteran has had to take a bus to Phoenix; 
spend the night there; and then fly to San Diego the 
following morning for an examination. The representative 
stated that the Veteran was in so much pain that his legs 
began to shake; and that the doctor stopped the examination.  

Within one year of the September 2001 increased rating claim, 
a November 2000 VA examination report notes an October 2000 
MRI finding of mild degenerative disc disease L3-4 and L5-S1; 
and moderate left foraminal stenosis L5-S1.  The Veteran 
stated that his symptoms were about the same as when he was 
last evaluated in July 2000.  On physical examination, there 
was no pain on percussion of the thoracic lumbar spine or any 
muscle spasm.  There was no tenderness to palpation.  Seated 
straight leg raising was negative bilaterally.  Deep tendon 
reflexes were 2+ right and left patella and right ankle.  
Range of motion of the thoracic lumbar spine measured in 
degrees: flexion to 95, extension to 30, and side bending 
right and left to 30 each.  

A November 2001 VA examination report shows the Veteran's 
right paralumbar muscles were tender to palpation.  There was 
no muscle spasm.  There was some complaint of pain on midline 
percussion of the lumbar spine.  Deep tendon reflexes were 2+ 
and symmetric bilaterally.  Straight leg raising was negative 
on the left; on the right there was full knee extension and 
complaints of pulling in the popliteal region on the right.  
Active range of motion in the thoracic and lumbar spines in 
degrees using a goniometer were flexion to 80, extension to 
20 to 25, side bending right to 20, and side bending left to 
15-20, with some complaint of pain at the terminal degrees of 
motion.  The impression was lumbar spine with mild 
degenerative disk disease plus L5-S1 neural foraminal 
stenosis.

The Veteran underwent a VA examination in November 2002.  He 
complained of constant pain in the right lumbosacral area 
constantly, as well as pain in the upper anterior thigh and 
right calf.  He complained of weakness and giving out in the 
legs; and stiffness in the low back.  He wore a lumbar 
corset.  He did not use crutches or a cane; and he claimed to 
be able to walk one-half block.  

Upon examination, the paraspinous muscles in the right lumbar 
area were tender to pressure.  He claimed decrease sensation 
in the right leg except in the medial foot area.  Truncal 
range of motion showed 80 degrees of flexion; 10 degrees of 
extension; 20 degrees of lateral bending bilaterally; and 15 
degrees of rotation bilaterally with onset of pain and 
stiffness at the end stage of all these motions.  The Veteran 
claimed difficulty in toe walking and toe standing due to 
loss of balance and incoordination.  Motor testing of the 
plantar flexors showed normal strength.  Heel walking was 
done well.  Deep tendon reflexes were all 2+.  The Veteran 
was diagnosed with chronic low back strain.  The examiner 
stated that there was no significant cervical or lumbar 
radiculopathy.  He also noted that "The complaints and 
demonstrations of disability are out of proportion to the 
physical findings."  

The Veteran underwent another VA examination in March 2005.  
He complained of constant and daily low back pain.  He was 
unable to identify any limitations except that he is unable 
to work as a driver because he cannot sit or stand for long 
periods of time.  He also has difficulty bending over, and 
getting in and out of vehicles.  He denied any flare-ups as 
long as he takes his medications and does not overdo it.  He 
denied any significant flare-ups or incapacitating episodes 
in the past 12 months.  

Upon examination, the Veteran walked with a limp guarding his 
right side.  He also leaned to the right with a slight pelvic 
tilt.  He achieved flexion to 65 degrees; extension to 30 
degrees; left and right lateral flexion to 30 degrees; left 
lateral rotation to 45 degrees; and right lateral rotation to 
40 degrees.  The curvature of the spine was normal; but all 
forward maneuvers were tilted to the right.  Right lumbar 
musculature hypertrophy was noted.  There was right 
paraspinal tenderness with left mid lumbar spasms palpated.  

Regarding DeLuca criteria, the examiner noted that there was 
pain on range of motion.  She opined that the additional 
effective loss of range of motion with repetition was 20 
percent.  She diagnosed the Veteran with mild chronic 
degenerative disc disease at L3-L4 and L5-S1; and moderate 
left neural foraminal stenosis at L5-S1.  

The Veteran underwent another examination in January 2009.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran stated that he has not worked since 
2005 due to a right knee disability.  He reported having a 
back brace; but that he does not use it because it hurts.  He 
had no ambulatory aids.  The Veteran reported that his back 
hurts daily and that the pain measures a 10 on a scale of 1 
to 10, with no flare-ups.  The examiner noted that he 
disagrees with the Veteran regarding the severity of pain.  
The examiner noted that the Veteran was sitting in front of 
him without any evidence of pain; and that the Veteran walked 
normally and briskly from the waiting room to the examining 
room.  The Veteran also reported that since 2005, pain has 
radiated to the right lower extremity below the knee.  He 
treated the pain with Percocet and ibuprofen.  He stated that 
he has not had any additional treatment of recommendations by 
a doctor within the past year.  He denied incapacitating 
episodes.  He reported that he cannot mop floors or bend over 
without pain; and that it hurts at night (when he's trying to 
sleep).  

Upon examination, the Veteran's gait was normal.  Right and 
left paralumbar muscles were tender to palpation without 
spasms.  The Veteran was able to achieve 60 - 70 degrees of 
flexion; 13 degrees of extension; 25 degrees of right lateral 
flexion; 15 degrees of left lateral flexion; and 20 degrees 
of lateral rotation bilaterally.  The examiner noted that 
range of motion tests were only performed twice due to 
complaints of pain.  The examiner then diagnosed the Veteran 
with degenerative disk disease with intervertebral narrowing 
lower lumbar worst at the fifth lumbar vertebra to the first 
sacral vertebrae.  Functional impairment was moderately 
severe.  There was no weakness, fatigability, or 
incoordination.  He also diagnosed the Veteran with right 
radiculitis.   

In order to warrant a rating in excess of 10 percent prior to 
October 28, 2002, the Veteran's disability must have been 
manifested by moderate limitation of motion (Diagnostic Code 
5292) or a lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position (Diagnostic Code 5295).  His VA 
examinations dated in November 2000 and November 2001 
revealed that his flexion was most severely limited to 80 
degrees; extension to 20 to 25; side bending right to 20; and 
side bending left to 15-20, with some complaint of pain at 
the terminal degrees of motion.  The Board finds that this 
represents no more than slight limitation of motion.  
Furthermore, there was no evidence of muscle spasm on extreme 
forward bending, or loss of lateral spine motion.  To the 
contrary, the examiner noted that the complaints and 
demonstrations of disability are out of proportion to the 
physical findings (which were minimal).  

As such, the Board finds that the preponderance of the 
evidence weighs against a finding that the Veteran's 
disability meets the criteria for a rating in excess of 10 
percent prior to October 28, 2002.

In order to warrant a rating in excess of 20 percent 
effective October 28, 2002, the Veteran's disability would 
have to be manifested by severe limitation of motion 
(Diagnostic Code 5292); a severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (Diagnostic Code 5295); forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine (Diagnostic Codes 
5235 to 5243 effective September 26, 2003); or intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months (Diagnostic Code 5293 effective 
September 23, 2002).  

At the November 2002 VA examination, truncal range of motion 
showed 80 degrees of flexion; 10 degrees of extension; 20 
degrees of lateral bending bilaterally; and 15 degrees of 
rotation bilaterally with onset of pain and stiffness at the 
end stage of all these motions.  At the Veteran's March 2005 
examination, he achieved flexion to 65 degrees; extension to 
30 degrees; left and right lateral flexion to 30 degrees; 
left lateral rotation to 45 degrees; and right lateral 
rotation to 40 degrees.  At his January 2009 examination, he 
was able to achieve 60 - 70 degrees of flexion; 13 degrees of 
extension; 25 degrees of right lateral flexion; 15 degrees of 
left lateral flexion; and 20 degrees of lateral rotation 
bilaterally.  There is no evidence that the Veteran's forward 
flexion was limited to 30 degrees or less, or that his 
thoracolumbar spine was favorably ankylosed.  As such, a 
rating in excess of 20 degrees is not warranted under 
Diagnostic Codes 5235 to 5243 effective September 26, 2003 
(or under Diagnostic Code 5292, requiring severe limitation 
of motion).  

The Veteran specifically denied incapacitating episodes at 
both the March 2005 and January 2009 examinations.  As such, 
a rating in excess of 20 percent is not warranted under 
Diagnostic Code 5293.  

Finally, in regards to DeLuca criteria, the March 2005 VA 
examiner opined that repetitive range of motion testing would 
result in an additional 20 percent effective loss of range of 
motion.  Twenty percent of 90 degrees (full forward flexion) 
equals an additional 18 degrees of restricted motion.  The 
Veteran was able to achieve 65 degrees of forward flexion.  
An additional 18 degrees of limited motion would result in 47 
degrees of forward flexion (65 - 18 = 47).  As such, even 
after repetitive range of motion testing, the Veteran's 
forward flexion would not be limited to the 30 degrees 
outlined in the rating criteria.  Moreover, the January 2009 
examiner noted that there was no weakness, fatigability, or 
incoordination.  There is no medical evidence to show that 
there is any additional loss of motion of the lumbar spine 
due to pain or flare-ups of pain, supported by objective 
findings, or due to excess fatigability, weakness or 
incoordination, to a degree that supports a rating in excess 
of 20 percent.   As noted, the November 2002 examiner 
indicated that "The complaints and demonstrations of 
disability are out of proportion to the physical findings."  

As noted, however, a separate neurological evaluation is 
possible under the diagnostic criteria for the spine.  The 
January 2009 VA examination report shows the Veteran's 
complaints of pain radiating to the right lower extremity 
below the knee since 2005 and a diagnosis of right 
radiculitis.   Under 38 C.F.R. § 4.124a, Diagnostic Code 
8520, mild incomplete paralysis of the sciatic nerve warrants 
a 10 percent evaluation.  The term, "incomplete paralysis," 
with this and other peripheral nerve injuries, indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  The evidence in this 
case points to a 10 percent rating for radiculopathy into the 
right lower extremity, but no higher as the impairment is 
wholly sensory and shown to be mild.

The preponderance of the evidence is against a finding that a 
rating in excess of 20 percent is warranted for the Veteran's 
low back disability effective October 28, 2002.  Effective 
January 8, 2009, a separate neurological evaluation for 
radiculopathy of the right lower extremity is warranted.

Other than the staged ratings applied, the level of 
impairment associated with the service-connected lumbar spine 
disability has been relatively stable throughout the appeals 
period, or at least has never been worse than what is 
warranted for the ratings assigned.  Therefore, any 
additional application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

To the extent that the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim for a rating in excess of 10 percent 
(prior to October 28, 2002) and a rating in excess of 20 
percent (effective October 28, 2002) for the Veteran's 
degenerative disk disease, L3-4, L5-S1, with moderate neural 
foraminal stenosis L5-S1 must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that the Veteran's disability is reasonably contemplated by 
the current schedular criteria.  Specifically, the Veteran's 
impairment includes limited motion in the spine and 
functional impairment due to pain.  The spine criteria the 
disability is evaluated under base the disability rating on 
limitation of motion and allow for a separate rating for any 
neurological impairment.  These criteria adequately 
compensate the Veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question. Thun v. Peake, 22 
Vet.App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Last, any inferred claim for a total disability rating based 
on individual unemployability (TDIU) has been considered 
under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran 
reportedly last worked in 2005 transporting repossessed cars.  
He indicated on his January 2009 VA examination report that 
he was not working due to his right knee disability, which, 
as discussed below, is not a service-connected disability.  
Social Security Administration (SSA) records also indicate 
that the Veteran was granted disability benefits in August 
1990 due to a borderline personality disorder, borderline 
intelligence, somatoform pain disorder, and a reading and 
writing disorder.  Thus, the record does not show that the 
Veteran is unemployable as a result of his service-connected 
lumbar spine disability.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hearing loss, psychoses, and arthritis,  are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003; see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised 
the question of the proper interpretation of sections 1111 
and 1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  Effective May 4, 
2005, VA amended its regulations at 38 C.F.R. § 3.304(b) to 
reflect the change in the interpretation of the statute 
governing the presumption of sound condition.  The final rule 
conforms to Federal Circuit precedent Wagner v. Principi, 370 
F. 3d 1089, 1096 (Fed. Cir. 2004), and applies to claims, 
which were pending on or filed after May 4, 2005.  As the 
Veteran's case was pending as of that date, the amendment 
applies.

The United States Court of Appeals for the Federal Circuit 
(Court) has held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).  The Court held that 
"it may be overcome only 'where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.'" Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004) (citing 38 U.S.C. § 1111 (emphasis added)); 
see VAOGCPREC 3- 2003 (July 16, 2003).  

If a preexisting disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.  Wagner, supra.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

Hearing loss, Left ear
The Board notes that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In the Veteran's October 2002 claim for service connection 
for left ear hearing loss, he stated that his hearing loss 
was directly related to an ear infection sustained while 
serving in Saudi Arabia.  However, at his July 2009 Board 
hearing, he testified that his hearing loss was the result of 
being physically abused by military police.  Specifically, he 
testified that he was falsely accused of a crime in May 1994.  
The military police allegedly detained him, treated him 
roughly, slapped him about the head, and knocked him to the 
ground.  He stated that his hearing has not been the same 
since then; but that he was not permitted to seek medical 
attention for his hearing loss at that time or upon discharge 
from service.

The Veteran's service treatment records contain no findings 
attributed to left ear hearing loss.  The Veteran's most 
recent in-service examination is dated April 1990.  It shows 
hearing to be within normal limits.  This is not surprising 
given the Veteran's assertions that hearing loss began in May 
1994.  However, service treatment records from May 1994 to 
July 1994; and from October 1996 to July 1997 also fail to 
show any findings of hearing loss.  

Medical records dated August 1994 to July 2001 show that the 
Veteran complained of stuffed up nose and ears; that he 
underwent an irrigation of the ears; and that he incurred a 
minor external abrasion of the right ear.  In 2001, he was 
incidentally noted to have cerumen impaction of his left ear.

Tucson and Phoenix VA Medical Centers from March 2005 to 
December 2008 only show irrigation for impacted cerumen.  

The Board notes that there is no medical evidence that the 
Veteran has hearing loss as defined by 38 C.F.R. § 3.385.  He 
was never diagnosed with hearing loss in service or within 
one year of service; in fact he still has not been diagnosed 
with hearing loss or has sought treatment for the alleged 
disability.  The Board notes that even if the Veteran were to 
be diagnosed with hearing loss, there is nothing in the 
service treatment records to which a medical nexus could be 
based.  There is no evidence to substantiate the Veteran's 
claim that he was physically abused in 1994 by military 
police.  

The Board finds that without any medical evidence that the 
Veteran has hearing loss as defined by 38 C.F.R. § 3.385, and 
without a competent medical opinion linking alleged hearing 
loss to service, the preponderance of the evidence weighs 
against the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for hearing loss must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Kidney disease
At the Veteran's July 2009 Board hearing, he testified that 
from 1979 to 1980, he served as a cook during training 
exercises.  The Veteran apparently contends that tear gas was 
used during training exercises; but the cooks were not 
allowed to wear gas masks while cooking for fear that 
perspiration accumulating in the mask would then fall into 
the food.  He testified that his exposure to tear gas caused 
difficulty breathing.  According to the Veteran, many years 
later, a VA doctor in Togus, Maine suggested that the 
exposure could have also resulted in blood in his urine.  

The Board notes that despite the extensive post service 
treatment records in the claims file, the Veteran has not 
been diagnosed with a kidney disease.  The Board further 
notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 
1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), it was noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents resulted in disability. See also Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, even if the Veteran had been diagnosed with a kidney 
disease, the Veteran testified only that he recalls a VA 
doctor telling him that tear gas exposure "could have" 
resulted in blood in his urine.  The Board notes that a mere 
possibility of an etiological relationship between the 
Veteran's disease and service is analogous to the term "may 
or may not" and is hence too speculative to form a basis upon 
which service connection may be established.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that Veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the Veteran was held to be speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the Veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a physician's statement that the Veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
Veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
Veteran's death was too speculative to be new and material 
evidence).  

The Board finds that with no evidence of a kidney disease in 
service, a current kidney disease, or a competent medical 
nexus linking the alleged disability to service; the 
preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for an alleged kidney disease 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).
 
Right knee
At the Veteran's July 2009 Board hearing, he testified that 
he had flat feet upon entry into service; but that he passed 
his initial physical and was accepted.  He testified that 
problems began to occur in service.  He stated that as a 
cook, he would stand for long periods of time on hard ground.  
He stated that he was not provided with arch supports.  He 
then stated that he was given arch supports, and that the 
problems in his knees are the result of the arch supports 
(because they completely threw off his gait).  He stated that 
he was eventually provided with two knee braces to help ease 
the pain; and he was allegedly told to start wearing tennis 
shoes instead of boots.  He testified that this all occurred 
in the 1980s; and that he started to get hammertoes in the 
1990s.  

The service treatment records fail to reflect any findings 
attributed to a right knee disability.  To the contrary, 
examinations dated May 1983, June 1985, and April 1990 yield 
normal results regarding the Veteran's lower extremities.  
Hallux valgus was noted on the May 1983 examination (while 
the Veteran was not on active duty); and flat feet were noted 
on the June 1985 examination (again, while the Veteran was 
not on active duty).  However, there was never any evidence 
of a right knee disability.  The Veteran completed Reports of 
Medical History in conjunction with the aforementioned 
examinations.  Each time, he indicated, by checked box, that 
he did not have arthritis, rheumatism, or bursitis; a bone, 
joint, or other deformity; or a "trick" or locked knee.  

Likewise, the post service treatment records fail to show 
that the Veteran had a right knee disability within one year 
of service.  To the contrary, outpatient treatment reports 
reflect that the Veteran first sought treatment for right 
knee pain in March 2005.  At that time, he complained of 
pain, giving way, and swelling of six months duration with no 
prior trauma.  He stated that he was told that he has 
osteoarthritis.  Upon examination, he walked at a good pace 
with a cane in his right hand.  His right knee was wrapped; 
there was no effusion.  X-rays showed no degenerative joint 
disease.  The examiner noted that he the Veteran has a 
history consistent with a torn meniscus; but the physical 
examination was "perfectly normal, making me worry about 
[the Veteran's] perception & reporting."  

There is no medical evidence of continuity of symptomatology 
of a right knee disability from service or during the eight 
years before this disability was shown.  See Savage v. Gober, 
10 Vet. App. 488 (1997).   

The Board finds that without any medical evidence of a right 
knee disability during service, and without a competent 
medical opinion linking the Veteran's current right knee 
disability to service, the preponderance of the evidence 
weighs against the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a right knee disability must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Psychiatric disability
At the Veteran's July 2009 Board hearing, he testified that 
his claim for  a congenital intellectual deficit and 
borderline intellectual functioning is based on the 
tremendous amount of stress that he experienced after being 
falsely accused of robbing a bank.  He said that after being 
arrested, he was harassed by the other NCOs and by other 
offices in his unit.  As a result, he stated that he felt 
emotionally conflicted.  He testified that after that 
incident, he had a difficult time relating to other people.  
He would pull back and stay by himself, reluctant to interact 
with others.  He also stated that it caused a reduction in 
his morale.  

The service treatment records show that in March 1997 the 
Veteran was referred for a neuropsychological evaluation to 
assess his fitness for duty, specifically to rule out 
traumatic brain injury or dementia.  The neuropsychologist 
noted the Veteran's history of a motor vehicle accident in 
1988 with a closed head injury and loss of consciousness, in 
addition to injuries to his right arm, right ankle, left leg, 
neck and back.  The motor vehicle accident reportedly 
occurred the day after he completed a tour of active duty for 
training and hence was ruled not in the line of duty.  The 
Veteran reported memory problems, difficulty learning new 
information, and becoming confused easily.  The psychologist 
noted that a February 1997 MRI of the brain was normal.

Several tests were administered to the Veteran in addition to 
a mental status evaluation.  The psychologist reported that 
the examination revealed current intellectual functioning in 
the borderline range of intelligence and multiple areas of 
cognitive dysfunction affecting psychomotor speed, memory, 
attention/concentration, and complex reasoning skills.  The 
psychologist noted that these deficits were expected to 
preclude the Veteran from satisfactory performance of his 
military duty.  He stated that although the results were most 
consistent with congenital intellectual deficit, there was 
the possibility of mild brain injury from the 1988 motor 
vehicle accident, which superimposed additional acquired 
deficit.  The results did not resemble progressive dementia; 
and additional neurological evaluation was not recommended.

Also associated with the file are Social Security 
Administration (SSA) records which indicate that the Veteran 
was granted disability benefits in August 1990 due to a 
borderline personality disorder, borderline intelligence, 
somatoform pain disorder, and a reading and writing disorder.

The Board notes that a personality disorder is not considered 
a disease or injury under VA regulations for disability 
compensation purposes.  38 C.F.R. § 4.9.  Further, any 
traumatic injury to his brain occurred as the result of a 
1988 motor vehicle accident outside either period of active 
military service.  Moreover, assuming that a somatoform pain 
disorder can be an acquired psychiatric disability, this 
diagnosis was after his first period of service and before 
his second period of active duty service.  Even though there 
is no disability found at entry into service in October 1996, 
it is clear that any cognitive deficit and the somatoform 
pain disorder preexisted the second period of service.  The 
medical evidence further shows that it is clear and 
unmistakable that any pre-existing cognitive deficit or 
somatoform pain disorder did not increase in the underlying 
severity of either of these disorders, as the February 1997 
MRI was normal and no psychiatric disorder was noted. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a psychiatric disability 
manifested by intellectual deficit and borderline 
intellectual functioning must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

PTSD
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).

At the Veteran's July 2009 Board hearing, he testified that 
his PTSD is the result of his false arrest and detainment for 
a bank robbery.  The Veteran's representative argued that the 
Veteran was pulled out of bed in the middle of the night and 
led to believe that a loved one at home had been taken ill.  
He was then allegedly taken into a building; handcuffed; 
slapped about the head, back, and neck; thrown to his knees; 
and interrogated for a number of hours.  Once the actual 
perpetrator of the crime was caught, the Veteran allegedly 
returned to his unit where he was treated like a criminal.  

The Board notes that there is no evidence in the record that 
the Veteran served in combat nor is the Veteran claiming that 
he served in combat or that his PTSD is related to combat.  
As it is not shown that the Veteran engaged in combat, his 
unsupported assertions of a service stressor are not 
sufficient to establish the occurrence of such events. 
Rather, his alleged service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The regulatory requirement 
for "credible supporting evidence" means that "the Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet.App. 163 (1996). Furthermore, service department 
records must support, and not contradict, the claimant's 
testimony regarding non-combat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994); see also Suozzi v. Brown, 10. Vet. App. 
307, 310-311 (1997) (corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

In this case, neither the service treatment records nor 
service personnel records provide evidence of the alleged 
assault.  After reviewing the totality of the evidence, the 
Board is unable to find corroboration of the claimed 
stressor.  Moreover, the Veteran has not been diagnosed with 
PTSD.  The Board has contemplated whether the Veteran should 
be scheduled for a VA examination for the purpose of 
determining whether or not he does, in fact, have PTSD.  
However, in the absence of a verified in-service stressor, 
such a determination would be moot.    Accordingly, service 
connection for PTSD is not warranted.  

The preponderance of the evidence is against this claim, and 
the benefit-of-the-doubt doctrine does not apply.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hypertension
For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm, or greater with a 
diastolic blood pressure of less than 90mm. 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1), under Diseases of the 
Arteries and Veins. These must be confirmed by readings taken 
two or more times on at least three different days. Id.

The Veteran's service treatment records from 1979 through 
1982 are without complaint or clinical finding regarding his 
cardiovascular system.  His blood pressure was recorded as 
130/84 at the time of his enlistment in July 1979 and there 
is no record of elevated readings throughout this period of 
active duty to 1982.

A January 1998 VA examination report notes that the Veteran 
was first diagnosed with hypertension in 1988 (in between the 
Veteran's first and second periods of service).  The Veteran 
reported getting dizzy and frequently having near-syncopal 
episodes.  The claims file was not reviewed by the examiner.  
The record shows that the first documented medical diagnosis 
of hypertension was not until September 1996 (while not on 
active duty; but just prior to the Veteran's third period of 
active duty service).  The September 1996 VA diagnosis of 
hypertension was reported when the Veteran sought treatment 
for lung problems and an ear infection.  Blood pressure at 
that time was recorded as 150/106.  He stated that he had a 
history of high blood pressure which had never been treated.  
A pertinent assessment of hypertension was reported.

During his final period of active duty, the only reference to 
hypertension is reflected in a clinical note regarding 
treatment of a hurt finger.  The December 1996 treatment 
report recorded a blood pressure reading of 166/104.  The 
Veteran reported that he had been on blood pressure medicine 
but had run out.  There is no further reference to treatment 
for hypertension during the remainder of the Veteran's 
service.

Post-service VA outpatient records reflect a July 1997 
clinical visit and a reference to a diagnosis of 
hypertension.  A VA examination report of January 1998 noted 
a diagnosis of moderately controlled hypertension.  The 
Veteran reported to the VA examiner that his hypertension was 
initially diagnosed in 1988 (while the Veteran was not on 
active duty).  The examiner made no reference to 
complications or increased difficulty in moderating the 
Veteran's blood pressure during his active duty service.

In January 1999, the Veteran testified that he had borderline 
hypertension prior to his first period of active duty and 
that he was refused enlistment into the Marines because of 
his elevated pressure.  He further testified that his blood 
pressure became elevated during service following of a 25 
mile march during boot camp.  He stated that after this march 
he saw a doctor every month for hypertension.  He reported 
treatment immediately after separation in 1982 and noted that 
both treating physicians are deceased.  He reported that he 
started medication right after service in 1982.

Despite the Veteran's assertions, there is no medical 
evidence in the claims file showing that hypertension was 
manifested during his first period of active duty or within 
one year of discharge from such service.  The first medical 
evidence of hypertension is in September 1996 prior to his 
final period of active duty.  The hypertension clearly and 
unmistakably preexisted this period of service from October 
1996 to July 1997.  As the presumption of soundness does not 
apply, there must be clear and unmistakable evidence to show 
that the Veteran's hypertension was not aggravated by 
service.  The competent evidence associated with the claims 
file shows that the Veteran's pre-existing hypertension did 
not increase in severity in service. 

While the Veteran's hypertension was noted during his final 
period of active duty, it was likewise noted that he had "run 
out" of medication.  He was prescribed appropriate medicine 
and there is no record to indicate that his condition was not 
under control throughout his active duty until separation in 
July 1997.  

The Board notes that hypertension was first diagnosed in 
September 1996 (upon entering service for the third and final 
time).  There were no findings attributed to hypertension 
during his previous periods of active duty service; and there 
is no evidence that the Veteran's hypertension (that pre-
existed his October 1996 to July 1997 service) became 
aggravated during service.  As such, the preponderance of the 
evidence weighs against the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for hypertension must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Flat feet
The Veteran asserts that he developed bilateral pes planus 
during service.  He also maintains that he sustained an 
injury to his right foot during active duty in 1996 that 
later required surgery and resulted in pes planus.  However, 
contrary to the Veteran's assertions, there is no medical 
evidence of a diagnosis of pes planus during the Veteran's 
1979-1982 military service, and no medical evidence of 
aggravation of pes planus during the Veteran's May 1994 to 
September 1994 or October 1996 to July 1997 active duty 
service.

The Veteran's enlistment examination report of July 1979 is 
negative for diagnosis of pes planus or any other foot 
disorder, and service treatment records for his first period 
of service do not document any pes planus.  Evaluations for 
the Army reserves in May 1983 and June 1985 showed a 
diagnosis of moderate pes planus without symptoms.  This was 
between (and not during) periods of active duty service.  
Private medical records show diagnoses of bilateral hallux 
valgus in 1989, with subsequent surgery in 1989 and 1990 
(again, between periods of active duty service).  The 
Veteran's service treatment records from 1996-1997 show no 
complaints or clinical findings regarding pes planus.  The 
records do show that in January 1997 the Veteran was seen for 
his right foot.  He complained of pain and swelling across 
the right upper foot and last three toes after being hit with 
falling ice.  He reported that he had seen a German physician 
at the time of the injury and was now seeking evaluation from 
the base physician.  An X-ray of the foot was negative and 
the diagnosis was contusion, right foot.

VA outpatient records from January 1998 show diagnoses of 
bilateral hallux valgus and bilateral pes planus.  In 
February 1998, the Veteran underwent arthrodesis of the right 
first metatarsal for recurrent right hallux valgus.  There 
was a reference to pes planus without indicating any 
disability associated with the condition.

The Veteran testified in January 1999 that while he had flat 
feet prior to his active duty of 1996, his condition was 
worsened during service.  He also submitted a statement that 
his right foot surgery occurred as a result of the injury he 
suffered when the ice fell on his right foot in 1996.

In reviewing the evidence of record, the Board finds no 
competent evidence to support the Veteran's assertions.  Even 
though there is no record of a pre-existing pes planus 
disability on entrance examination in October 1996, the 
medical evidence prior to service shows that his pes planus 
clearly and unmistakably existed at the time of his entrance 
into service in October 1996.  The medical evidence further 
shows that the pre-existing pes planus clearly and 
unmistakably did not increase in severity during service.  
There is no medical evidence of any worsening of the actual 
pathology, and no complaints associated with the pes planus 
in the service treatment records.  At this point the Board 
acknowledges that under certain circumstances, a lay 
assertion regarding symptoms of flat feet may be considered 
competent.  However, in the present case the service 
treatment records associated with the Veteran's October 1996 
- July 1997 period of service are devoid of any notation 
suggesting a worsening of his pes planus.  There is likewise 
no evidence to show that the contusion to the Veteran's right 
foot during service resulted in any residual disability.  
Moreover, despite the Veteran's testimony that his foot 
injury caused his surgery, there is no competent evidence at 
all to link the Veteran's recurrent hallux valgus and 
subsequent surgery, to any incident of active military 
service.  The Veteran, for his part, is not competent to 
provide a medical diagnosis or offer an opinion regarding a 
condition that requires medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for flat feet must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Respiratory disability
The Veteran stated in his July 1997 claim that "although 
[asthma] existed prior to my entrance to active duty, I do 
believe this disability was actually aggravated while I was 
in service."  

The Veteran's service treatment records from his first period 
of active duty reflect no findings attributed to a 
respiratory disability.  His July 1979 enlistment examination 
report yielded normal findings.  The examining physician 
noted that the Veteran's history was negative for any serious 
injury or illness.  The Veteran completed a Report of Medical 
History in conjunction with the examination.  He indicated, 
by checked box, that he did not have asthma, shortness of 
breath, pain or pressure in his chest, hay fever, sinusitis, 
or chronic cough.  The Veteran waived a separation 
examination in August 1982, and the attending physician 
concluded that no examination was necessary.

An April 1983 Report of Medical History shows that the 
Veteran complained of shortness of breath with exertion.  He 
continued to deny asthma, pain or pressure in his chest, hay 
fever, sinusitis, or chronic cough.  A May 1983 examination 
yielded normal findings.  A radiographic report reflects that 
the Veteran complained of difficulty breathing for six to 
seven months.  Chest x-rays were normal with no active 
diseases noted; and a pulmonary function test did not 
indicate any diagnosed abnormality.  

Reports of Medical History completed in June 1985 and April 
1990 once again reflect that the Veteran indicated by checked 
box, that he did not have asthma, shortness of breath, pain 
or pressure in his chest, hay fever, sinusitis, or chronic 
cough.  Examinations yielded normal findings.  On the April 
1990 examination report, the examiner handwrote "lungs 
clear." 

VA outpatient records from August and September 1996 show 
treatment for an ear infection.  The notes reference the 
Veteran's history of wheezing, coughing, and shortness of 
breath since childhood.  He reported the use of steroid 
inhalers in the past.  The Veteran's physical evaluation 
showed decreased air movement throughout and the diagnosis 
was reported as reactive airway disease (RAD) by history; 
restrictive lung disease by pulmonary function test.  In 
September 1996, the Veteran was again evaluated and shown to 
have improvement with the use of an inhalant but still 
exhibited less air movement than expected in a young man.  
The physician also noted the Veteran's report of past high 
blood pressure that had not been treated.  The physician 
reported a diagnosis of restrictive airway disease.

The Veteran began another period of active duty in October 
1996.  The claims file does not include a report of entrance 
examination.  The Veteran's service treatment records from 
this period of active duty show that he was seen in December 
1996 for a swollen finger.  The medical officer performed a 
physical evaluation and noted decreased expiratory sounds 
with maximum effort.  A reference was made to a history of 
non-documented asthma.  A diagnosis of asthma was reported 
and the Veteran was referred for a pulmonology consultation.  
There is no record of such evaluation.  The Veteran was 
separated from service in July 1997 and there is no record of 
a separation examination.

A September 1997 VA outpatient report noted a diagnosis of 
reactive airway disease and mild acute bronchitis.  In 
January 1998, the Veteran was afforded a VA examination.  He 
stated that asthma was diagnosed during military service.  He 
reported that he had shortness of breath that was worse in 
the summer.  The physical examination revealed lungs clear to 
auscultation bilaterally with no wheezes and good air 
exchange.  A chest X-ray was normal.  He was also referred 
for a pulmonary function test.  The pulmonologist noted that 
the Veteran gave very poor effort resulting in poor quality 
spirometry, but the results were mild or normal on these 
studies.  The VA examiner reported a diagnosis of asthma.

The Veteran appeared for a hearing in January 1999 and 
testified that his breathing problems began during his first 
period of active duty when he was subjected to tear gas 
without a mask.  He testified that he went to sick bay and 
was placed on profile. He also reported that he had breathing 
difficulty during 1996 and 1997.

With regard to the Veteran's first period of active duty 
service, there is no medical evidence suggesting any link 
between his current respiratory disability and that period of 
service.  There is no medical evidence of a continuity of 
respiratory symptoms from that period of service.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).  Moreover, assuming that 
the Veteran's assertions regarding exposure to tear gas 
during such service are true, there is nevertheless no 
medical evidence of a link or nexus between current 
respiratory disability and such exposure.  While the Veteran 
is competent to testify as to tear gas exposure, as a lay 
person he is not competent to offer an opinion that his 
respiratory disorder was caused by such exposure.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

There is likewise no competent evidence to show that the 
Veteran's reactive airway disease or asthma, either began 
during subsequent periods of active duty, or was aggravated 
by that service.  While the record reflects a diagnosis of 
asthma during service in December 1996, it is clear from the 
evidence that this was a preexisting disorder.  Moreover, the 
medical evidence clearly and unmistakably shows that the 
respiratory disorder did not increase in severity during 
service to establish a plausible claim based upon aggravation 
of a pre-existing condition.  Although the Veteran's 
decreased expiratory sounds were noted during service, there 
is no indication of an increase in severity of the underlying 
condition.  In this regard, the Board finds it of some 
significance that the VA examination report of some six 
months after separation from service showed that despite a 
poor effort on pulmonary function testing, only a mild to 
normal spirometry evaluation.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a respiratory disability 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Service connection summary

The Veteran genuinely believes that he has left ear hearing 
loss, kidney disease, a right knee condition, a psychiatric 
condition, PTSD, hypertension, bilateral flat feet, and a 
respiratory condition related to his service.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of his claimed disabilities and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the medical evidence of record, which shows 
that none of these disabilities are related to the Veteran's 
service, either on a direct basis or as aggravated in 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

§ 1151 for residuals, status post cervical discectomy and 
fusion.  

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Veteran's claim for benefits pursuant to §1151 for 
residuals, status post cervical discectomy and fusion was 
originally denied by way of a January 2003 rating decision. 
The Veteran failed to file a timely notice of disagreement. 
Consequently, the January 2003 decision became final. The 
evidence on record at the time of the January 2003 denial 
included service treatment records, VA treatment reports, 
statements from the Veteran, and a December 2002 VA 
examination and opinion.  These records revealed that the 
Veteran sought treatment in July 1999 for left arm and neck 
pain that was incurred after pushing a heavy television.  A 
discectomy fusion was suggested after an MRI showed disc 
herniation at C5-6 on the left side.  In July 1999, the risks 
of a discectomy fusion were fully explained to the Veteran; 
and the procedure was performed in September 1999.  The 
Veteran subsequently has had chronic pain due to a failed 
cervical discectomy and fusion.  The December 2002 VA 
examiner found that there was "no indication of 
carelessness, lack of proper skill, or negligence involved in 
any of [the Veteran's] treatment."  

The January 2003 RO denial was based on the treatment reports 
(showing no finding of carelessness, lack of proper skill, or 
negligence) and the December 2002 examiner's opinion.  The 
evidence submitted since the January 2003 rating decision 
includes additional treatment reports that simply reflect 
that the Veteran suffers from chronic pain.  The Veteran also 
testified, through his representative, that after the 
operation his right shoulder had dropped and he could not 
turn his neck more than a certain number of degrees; and that 
the Veteran was told this could not be corrected.  While this 
evidence can be considered "new" it does not constitute 
"new and material" evidence.  The treatment reports fail to 
address the basis for the prior denial.  The treatment 
reports and the Veteran's testimony fail to contain evidence 
that the Veteran's disability is due to carelessness, lack of 
proper skill, or negligence on the part of the VA.

In view of the bases for the January 2003 denial, the Board 
finds that the new evidence does not raise a reasonable 
possibility of substantiating the claim; and therefore it 
does not constitute new and material evidence.  The 
appellant's claim is therefore not reopened


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative disk disease, 
L3-4, L5-S1, with moderate neural foraminal stenosis L5-S1, 
prior to October 28, 2002 is denied.

Entitlement to a rating in excess of 20 percent for 
degenerative disk disease, 
L3-4, L5-S1, with moderate neural foraminal stenosis L5-S1, 
effective October 28, 2002 is denied.  

Entitlement to a separate neurological rating for pain 
radiating to the right lower extremity below the knee 
diagnosed as right radiculitis associated with the 
degenerative disk disease, L3-4, L5-S1, with moderate neural 
foraminal stenosis L5-S1, effective January 8, 2009 is 
granted.

Entitlement to service connection for hearing loss, left ear 
is denied.

Entitlement to service connection for kidney disease is 
denied.

Entitlement to service connection for a right knee disability 
is denied. 

Entitlement to service connection for a psychiatric 
disability manifested by intellectual deficit and borderline 
intellectual functioning is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral pes planus 
(flat feet), status post bunionectomies is denied.

Entitlement to service connection for a respiratory 
disability, to include asthma is denied.

New and material evidence has not been received with which to 
reopen a claim for compensation under 38 U.S.C. § 1151 for 
residuals, status post cervical discectomy and fusion.  




REMAND

Frostbite
At the Veteran's July 2009 Board hearing, he testified that 
in the winter of 1979 (possibly January 1980), he was 
involved in training exercises in the woods of Baumholder, 
Germany.  He stated that he was put on a stretcher and taken 
to a hospital in Baumholder.  He testified that he spent 
seven to ten days there unable to walk, with his feet in 
bandages.  He testified that medical records from this 
hospital visit have not been incorporated into the claims 
file as this was the first time he mentioned it.  

The RO should contact the military hospital in Baumholder, 
Germany for the purpose of obtaining any and all relevant 
medical records from late 1979 to early 1980.  

New and material evidence for an 1151 claim for a disability 
(impotence) caused by incorrect prescriptions for 
hypertension.
This claim was denied by the Board via a November 2005 Board 
decision.  The Veteran filed a Motion for Reconsideration.  
However, the Motion was denied in March 2006.  As such, the 
Board decision became final.  The Veteran filed an 
application to reopen the claim in March 2006.

As noted above, in Kent v. Nicholson, 20 Vet.App. 1 (2006), 
the Court addressed directives consistent with VCAA with 
regard to new and material evidence.  The Court stated that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service- 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.

Although the VCAA notices of May 2006 and April 2007 
addressed the basis for denial of benefits under §1151 for 
residuals, status post cervical discectomy and fusion, the 
notices did not address the bases for the denial of the claim 
for benefits under §1151 for a disability (impotence) caused 
by incorrect prescriptions for hypertension.  As such the 
claim must be remanded for issuance of VCAA notice that 
complies with Kent.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the military 
hospital in Baumholder, Germany for the 
purpose of obtaining any and all relevant 
medical records from late 1979 to early 
1980.  

2.  In regards to the Veteran's 
application to reopen a claim for 
benefits under §1151 for a disability 
(impotence) caused by incorrect 
prescriptions for hypertension, the RO 
should furnish an appropriate letter to 
fully comply with the requirements set 
forth in Kent v. Nicholson, 20 Vet.App. 1 
(2006), to include notice to the Veteran 
of the element or elements found 
insufficient in the previous denials. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the claims remain denied, 
then the RO should furnish the Veteran 
and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


